 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlorida Steel Corporation and United Steelworkers ofAmerica,AFL-CIO.Case I1-CA-5776September 12, 1975DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn November 29, 1974, Administrative Law JudgeThomas S. Wilson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order as modified herein.REMEDYHaving found that the Respondent canceled itsscheduled area wage survey for Charlotte, uponwhich a general wage increase was customarilybased, and subsequently discriminatorily withheldfrom Charlotte its normal annual wage increase, theAdministrative Law Judge recommended that theunit employees be made whole by a payment equal-ing what each would have earned beginning Febru-ary 1, 1974, at an increase of 40 cents per hour, withinterest at 6 percent. As the Administrative LawJudge found, this amount was "about" the averagewage increasegiven by Respondent at its 10 otherfacilities in 1974 (as shown by G.C. Exh. 34) and itwas the amount given by Respondent with theUnion's consent (retroactive to December 2, 1973) atthe Indiantown facility, a steel mill similar to Char-lotte.Relying onH. K. Porter v. N. L. R. B.,397 U.S. 99(1970),Respondent excepted to the AdministrativeLaw Judge's granting of a monetary remedy whenthe increase should be the subject of negotiations. Inaddition it excepts to the rationale used to justify thechoice of 40 cents per hour as a fair increase at Char-lotte and the choice of an effective date shortly aftercertification. In view of the record evidence that Re-spondent does not give the same general wage in-crease at all its 11 facilities,and its concern for main-1The Board does not adopt the Administrative Law Judge's gratuitouscomments whichcharacterizethe Board's decisions as lackinguniformityand speculate on the trend of Board decisions.taining a competitive position in each labor market,we shall not set a specific hourly sum. Accordingly,we shall order Respondent to make whole all thoseemployees in the appropriate unit at Charlotte forany loss of pay they may have suffered by reason ofthediscriminationpracticedagainstthem byRespondent's refusal to give them a general wage in-crease for 1974. If Respondent and the Union cannotagree on the amount of the general increase and/orthe retroactive date, it shall be left to the compliancestageof these proceedings to determine suchamounts and the proper date, or, if agreement cannotthere be reached, to a backpay proceeding. Intereston the amounts found due shall be fixed at 6 percentper annum from the appropriate retroactive date.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Florida Steel Corpora-tion,Croft, North Carolina, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthat Order, as modified below:1.Delete paragraph 2(c) and substitute the follow-ing:"(c)Make whole all those employees in the appro-priate unit at Charlotte for any loss of pay they mayhave suffered by reason of the discrimination prac-ticed against them by refusing to give them a generalwage increase for 1974, as provided in the `Remedy'section of the Board's Decision."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBERFANNING,dissenting in part:Like my colleagues I would affirm the Administra-tiveLaw Judge's findings of 8(a)(1) and (3) viola-tions.However, contrary to my colleagues, I alsowould adopt the Administrative Law Judge's remedyin regard to the general wage increase. Respondentadmittedly canceled, because of the Union, the an-nual area wage survey it had scheduled at Charlotteupon which a general wage increase was customarilybased and, as we have found, discriminatorily with-held from its Charlotte employees the general wageincreasegranted its other facilities. A wage surveytaken at this time would not, in my judgment, be anaccurate or reliable tool for determining the amountof the wage increase improperly withheld in 1974. Italso appears that Respondent, after the Union's cer-tification and the commencement of bargaining pur-suant to certification, declined at the Union's requesttomake a survey that would have been relatively220 NLRB No. 57 FLORIDA STEEL CORPORATION261timely. That this may have been due to lack of coop-eration by area employers, as the Respondent con-tends, demonstrates the difficulty of substituting alater survey once the decision to cancel the annualsurvey and withhold the annual wage increase onlyatCharlotte was made. Thus, I view it as entirelyreasonable for the Administrative Law Judge to haverecommended a general wage-increase remedy of 40cents per hour based on the average wage increaseRespondent gave in 1974 to its 10 other facilities, aswell as upon that given at Respondent's Indiantown 2steelmill which is very similar to its Charlotte mill?Ifind no merit in the Respondent's contentionthat, in the absence of the results of an area wagesurvey, the amount of the general wage increase andits retroactive date cannot be set. The Board shouldnot, by refusing to set a reasonable amount for theincrease,permit the Employer to benefit from itsown malfeasance in canceling the survey because ofthe Union and discriminatorily withholding the wageincrease 4Ido not construe the holding inH.K. Porter v.N.L.R.B.,397 U.S. 99 (1970), urged by Respondent,toprohibit the Board from setting the specificamount of the general wage increase which, as therecord clearly indicates, is a term and condition ofemployment, as Respondent has given this increaseat Charlotte annually since 1966. Like the Adminis-trative Law Judge, I find no merit in Respondent'scontention that the recommended remedy wouldjeopardize its bargaining position. InH.K. Porter, su-pra,the Supreme Court reversed a Board order inwhich the employer was required to establish a uniondues checkoff system because it had bargained inbad faith as to thisissue. In that case, the Court stat-ed at page 102 that the Board is "without power tocompel a company or a union to agree to any sub-stantive contractual provision of a collective-bargain-ing agreement." In my view, the make-whole remedyrecommended by the Administrative Law Judge is inno sense a contractual provision, but a reasonableattempt to redress past discrimination, well withinthe Board's authority to provide.'As it is also reasonable to assume that, but for theUnion, the Charlotte employees would have receivedthis general pay increase in a February payroll, andas the Indiantown increase was made retroactive toan earlier date (December 2, 1973), I see no reason toquestion the February 1 date the Administrative LawJudge recommended for Charlotte.5Petrolane-Franklin Gas Service, Inc,174 NLRB 594 (1969). See alsocaseswhere the Administrative Law Judge failed to provide a compensatoryremedy.American Fire Apparatus Company,160 NLRB 1318 (1966), enfd380 F 2d 1005 (C.A 8, 1967), where the Administrative Law Judge failed toremedy the discriminatory withholding of a Christmas bonus because com-putation would be difficult,if not impossible,the Board gave a make-wholeorder for the monetary loss saying it was not required to decide upon adetailed formula;the court enforced,noting that the difficulty in computingthe precise amount due each employee was not a substantial reason formodifyingthe Board'sorder.Leeds & Northrop Company,162 NLRB 987(1967), enfd. 391 F.2d 874, 880 (C.A 3, 1968), where the AdministrativeLaw Judge failed to remedy a respondent's unlawful unilateral change incomputation of annual profit sharing,the Board did so in its order,notingthat the record was not adequate to determine clearly whether there was adetriment-a matter more appropriate for compliance;the court enforced,saying-The Board's back pay award in this case is supportable on the groundthat the union might have successfully resisted all or a portion of thereduction in its share of profits had it been afforded an opportunity tobargain, and the employees should not be left in a worse position thanthey might have enjoyed if the union had been given the opportunity tobargain.While it is true that a retroactive order might afford the em-ployees a better position than the union'sbargainingmight haveachieved, the Board can hardly be said to be effectuating policies be-yond the purposesof theAct by resolving the doubt against the partywho violated the Act Retroactive enforcement must always contain init some elementof hardship on the employer, but a failure to grantback pay imposes at least an equal hardship on the employeesAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto present evidence, the National Labor RelationsBoard found that we, Florida Steel Corporation, vio-lated the National Labor Relations Act, and has or-dered us to post this notice and we intend to carryout the order of the Board and abide by the follow-ing:2Respondent,after the Union lost the November9, 1973,election atIndiantown,gave its employees there a wage increaseretroactiveto Decem-ber 2, 1973.3 To be notedis the fact that there was no evidencepresented to indicatethat the hourly rate set by the Administrative Law Judge was unreasonableor burdensome for Respondent.4 SeeNationalLicorice Co. v. N.L.R.B.,309 U.S 350, 364 (1940), wherethe Court states-The Board asserts [7NLRB 537] a publicrightvested in it as a publicbody,charged in the public interest withthe duty of preventing unfairlaborpractices.The publicright andduty extend not only to the pre-vention of unfair labor practicesby the employerin the future, but tothe prevention of his enjoymentof anyadvantagewhich he has gainedby violation of the Act... .The Act gives you the right:To form, join, or help unionsTo choose a union to represent you in bar-gaining with usTo act together for your common interestor protectionTo refuse to participate in any or all ofthese things.WE WILL NOT threaten to withhold all benefitsif our employees select the Union as their repre-sentative, nor will we withhold any. 262DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL grant to all the employees, past andpresent,in the appropriate unit at Charlotte(Croft) all the fringebenefitsretroactive to thetimesuchgrants weremade corporationwide.WE WILL make whole all those employees ofthe Charlotte (Croft) appropriate unit who qua-lified for merit pay increases on and after Janu-ary 14, 1974, for the meritincreaseswe withheldfromthem because of the Union by payment toeach of them of a sum of money equal to thatwhich each lost by reason of our withholding themeritpay increase each had accrued, with inter-est thereonat the rate of 6 percent per annum.WE WILL make whole all the employees whoworked in the Charlotte (Croft) appropriate unitfor the 1974annual wageincrease which wewithheld because of the Union with interestthereon at the rate of 6 percent per annum.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexerciseof their rights under Section 7 of theAct.FLORIDA STEEL CORPORATIONDECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Administrative Law Judge: Upon acharge and an amended charge filed on June12 and Au-gust6, 1974, respectively, by United Steelworkers of Amer-ica,AFL-CIO, herein referred to as the Union, the Gener-al Counsel of the National Labor Relations Board,hereinreferred to as the GeneralCounsel I and theBoard, re-spectively, by the Regional Director for Region 11 (Win-ston-Salem,North Carolina),issued its complaint datedAugust9, 1974,against Florida Steel Corporation,hereinreferred to as the Respondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and (3) and2(6) and (7) of the LaborManagementRelations Act,1947, as amended,herein referred to as the Act.Respondent duly filed its answer admitting certain alle-gations ofthe complaint but denying the commission ofany unfair labor practices.Pursuant to notice,a hearing on such issues was heldbefore me in Gastonia, North Carolina,on September 18and 19 and in Washington,D.C., on October 9, 1974. Allparties were represented by counsel and were afforded fullopportunity to be heard,to produce and cross-examinewitnesses,and to introduce evidence and material pertinentto the issues.At the conclusion of the hearing,oral argument was1This term specifically includesthe attorney appearing for the GeneralCounsel atthe hearing.waived.Briefs werereceived from the General Counsel,Union, and Respondent on November 9, 1974.Upon the entire record in the case and upon my observa-tion of thewitnesses, I make the following:FINDINGS OF FACTI.BUSINESSOF RESPONDENTThe complaint alleged, the answer admitted, and I there-fore find that:Florida Steel Corporation is, and has been at all timesmaterial herein, a Florida corporation with a plant locatedat Croft, North Carolina, where it is engaged in the manu-facture of steel and reinforced rods. During the past 12months, which period is representative of all times materialherein, Respondent received goods and raw materials frompoints directly outside the State of North Carolina valuedin excessof $50,000. During the past 12 months, whichperiod is representative of all times material herein, Re-spondent manufactured and shipped directly to points out-side the State of North Carolina products valued in excessof $50,000.Accordingly, I find that Respondent is now and hasbeen at all times material herein an employer engaged incommercewithin the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABORORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,is a labororganization admitting to membership employees of Re-spondent.Ill.THE UNFAIR LABOR PRACTICESA. The FactsMost of the facts here were stipulated. All of them couldhave been. Thus, the only disagreement between the par-ties arises inthe law applicable to those facts. On this latterpoint the parties are poles apart.Respondent's corporate headquarters are located inTampa, Florida. In all it operates a total of 11 plants andfacilitieslocated in the southern States. Its main steelmillor plant is also located in Tampa. It has other steelmills orplants located at Croft, North Carolina, herein referred toas the Charlotte plant, as was done throughout this hear-ing, and at Indiantown, Florida. The other facilities do notmanufacturesteel.No Union represented the employees atany of these II plants and/or facilities at least until theUnion was certified as the representative of the productionand maintenance employees at Charlotte on January 16,1974.The facts here prove that, at least since 1966, it has beenRespondent's custom to have its wage salary administrator,Charles E. Moore, conduct an area wage survey at each ofRespondent's plants and facilities and, based on the find-ingsof that area wage survey so conducted, Respondenthas granted annual wage increases to the employees ateach of these plants or facilities. Because of the time in- FLORIDA STEEL CORPORATION263volved in making these surveys and because of the condi-tions in each location surveyed, the time and the amount ofthe wageincreasegranted differed both in the time of theincreaseand frequently in the amount of the increase, atthe individual plants. In short, the annual wage increasegranted the employees of the individual plant or facilitytended to differ both as to time and amount. There was nosingle corporatewide wage increase, although on occasionsthe amounts of increase so' granted were identical.On the other hand, having determined that fringe bene-fitswere the same throughout Respondent's operatingarea, it was Respondent's customary practice for fringebenefits such as paid holidays, improvements in the paidvacation policy, improvements in the retirement plan andsavings plan, and improvements in the Group Health In-surance plan to be granted toall its employees corporate-wide at one and the same time. The announcement of theimprovements in fringe benefits to the employees was usu-allymade in Respondent's monthlymagazinecalled the"Florida Steel Triangle" which Respondent sent to allcompany employees. 1In February 1973; as a result of the area wage surveythen completed, Respondent granted its Charlotte' employ-ees awage increase amounting to 8.9 percent and rangingfrom 27 cents to 63 cents per hour. This was to prove to bethe last annual wageincreaseat Charlotte to date.The_ record also proves that on January 14, 1973, the lastmerit pay increase to a Charlotte employee was granted inaccordance with Respondent's corporatewide merit payplan.Regarding the lack of meritincreasesthereafter, Joe M.Menendez, Respondent's Charlotte manager of industrialrelations, testified as follows:Q. (By Mr. Clark) Mr. Menendez, for all merit in-creases which this document that you prepared, whichthis document indicates, the employee was rated eligi-ble for,sinceyou have been here in '74, they were notawarded because of your instructions when you camenot to award meritincreasesbecause of the Union'spresence, is that correct?A. That is correct.Q. And,is itcorrect that irrespective of whateverthe Company might have done, as you have speculat-ed, in the future with regard to the merit increase plan,had the Union not been there at all, the fact is thatyou were instructed not to give these increases becauseof the Union.A. The Union's presence, yes, sir.Itwas in this state of affairs that the Union began anorganizational campaign among the production and main-tenance workers of Respondent at Charlotte which includ-ed the truckdrivers stationed there. On May 21, 1973, theUnion filed an RC petition for certification in that unit atthe Respondent's Charlotte plant.On August 26 Respondent announced corporatewidethat it was increasing the meal allowance of its truckdriversfrom $1.75 to $2 per day except for the drivers stationed atCharlotte.On August 30 the representational election was held attheCharlotte plant. The Union won. Respondent dulyfiled objections:On September I I the Union filed another RC petitioninvolving the production and maintenance employees atthe Indiantown plant.That same day, September 11, Respondent announcedthe addition of the Friday after Thanksgiving as a paidholiday corporatewide, except for the Charlotteunit em-ployees.In regard to the exception made regarding the Charlotteunitemployees in this last grant James Hogue,Respondent's vice president of industrial relations, testifiedas follows:Q. (By Mr. Morgan) And the reason the employeesat Charlotte did not receive that additional holiday in1973 being the Friday after Thanksgiving,was be-cause they had selected the Union as their representa-tive, isn't that true?A. Let me cover that point if I may. As a matter ofpractice with us, when a petition is received and anelection is pending, we do not increase the wages andhours or change the working conditions for them.Now the same thing is true if the employees elect abargaining agent and are subject to collective bargain-ing,we do not make an improvement in the wages,hours, or benefits unilaterally after the Union is certi-fied.Q. So the reason they did not receive this extra paidholiday in 1973 in Charlotte was because they had inAugust of 1973 voted the Union as their representa-tive.A. Correct. That would be it.On November 9 the representational election at Indian-town was held. The Union lost. The Union filed objections.InDecember 1973, Moore who was in charge of theRespondent's area wage surveys submitted his proposedschedule for such surveys for the year 1974. He had sched-uled the area wage survey for the Charlotte plant duringthe month of January 1974. He was instructed by Hogue toomit from his schedule the area wage survey at Charlotteand did so. No other wage survey for the Charlotte areawas made during the year 1974. Based on those surveysRespondent granted the customary annual wage increasesat all itsplants andfacilitiesduring 1974 except for theCharlotte employees.As to this, Vice President of Industrial Relations Hoguetestified as follows:Q. (By Mr. Morgan) I am talking about the generalincrease right now, that the reason that they have notreceived their general increase is because they are cur-rently represented by the Union?A. In 1974, it would have been the logicaltime forus to review had they not been represented for a gen-eral increase; we did not survey or give a general in-crease at that time because we were subject to negotia-tions with the United Steelworkers.22The facts show that actually Hogue canceled the area wage survey andincrease for Charlotte in December 1973, prior to certification and while theBoard was still considering Respondent's objections to the election at Char-Continued 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.My question is: Had the employees [at Char-lotte] not been represented by the Steelworkers, thenthe Company would have brought in their survey manand given that pay raise, isn't that true?A. Had we been able to move unilaterally, yes.On January 1, 1974, Respondent announced the grant-ing of increased benefits and improved vacation policy aswell as improved retirement and savings plans corporate-wide except for the employees at Charlotte and at Indian-town.On January 16, 1974, the Board certified the Union astheir exclusive bargaining representative for the unit em-ployees at Charlotte.On March 20 a hearing was held on the Union's objec-tions to the election at Indiantown. One week later Re-spondent by letter to the Union offered to grant the Indi-antown employees the already announced improvementsin the vacation and retirement program as well as the an-nual wage increase. On April I I the Union accepted theCompany's offer in that regard. On April 17 Respondentgranted the Indiantown employees a 40-cent-per-hourwage increase retroactive to December 2, 1973, as well asthe improvements in the aforementioned fringe benefitsretroactive to January 1, 1974, the date of the grant.On April 18 Respondent announced the granting of in-creased hospitalization insurance benefits effective as ofMay 5, 1974, to its employees corporatewide except for theCharlotte employees and the Indiantown employees.On May 7 the decision to hold a rerun election at Indi-antown was made? On May 30 the second Indiantownelection washeld. The Union won. Respondent filed objec-tions to this election. These objections are still pending be-fore the Board as of the date of the hearing.Negotiations between Respondent and the Union relat-ing to the Charlotte employees began on April 24, 1974.Since then, other negotiation meetings have been held onJune 20, July 2-3, July 23-24, August 7-8, and September12.No collective-bargaining agreement has resulted there-from.Those are the undisputed facts of the instant case.B. ConclusionsWith the facts of the instant case either stipulated orundisputed, the issue here narrows down to a single legalone.Respondent's brief acknowledges: "For that reason, theCompany had a fixed policy of not granting fringe bene-fits, increases (sic) where the Union had filed a petition."Amended to read: "The Company had a fixed policy ofnot granting any benefits [to unit employees] where theUnion had filed a petition" and it rather adequately de-scribedthis sole legalproblem involved here.Respondent's brief also recognizes the present estab-lished case law on the subject when it states:lotte.Hence actually Respondent was not "subject to negotiations" in De-cember at the time the wage survey was canceled.7The stipulation states that the Regional Director made this decision butRespondent's bnef indicates that it was a Board decisionThe Companyis aware of the general rule that anemployer in deciding whether to grant benefits while arepresentation election is pending should decide thatquestion as he would if the Union were not in thepicture,Dan HowardMfg.Co.,and Dan HowardSportswear,Inc.,158 NLRB 805 (1966).However byarguing the instant case as though it were arefusal-to-bargain case,which it is not, Respondent is ableto conclude its brief with the following paragraph:The companyrespectfully submits that any benefitsthat may have been withheld from the employees weremotivated by an attemptto comply withthe Board'sdecision to not unilaterally grant changes in wages,hours and working conditions here pending a Boardelection or after a Union has been certified and for thereasons stated above the complaint should be dis-missed in its entirety.On the other hand,General Counsel and the Union ar-guing this matter as a coercion and discrimination case,which it is,conclude that the legal question above must bedecided in accord with established law and thus adverselyto Respondent's position.One of the argumentsurged byRespondent is that, ifRespondent granted the same benefits to the Charlotte unitemployees as it was granting corporatewide to its nonunitemployees in accordance with its long and well establishedcustomary practice,itwould be jeopardizing its "bargain-ing position."Respondent also urges that,if a remedy wereto issue in this case,the Administrative Law Judge and theBoard would in effect be writing the terms of Respondent'scollective-bargaining agreement(stillnot in existence) inviolation of the rule ofH.K. Porter,397 U.S. 99 (1969).These arguments are not available to Respondent in theinstant case because Respondent granted only one benefitfrom which the Charlotte unit employees were excluded, towit, the improved group health insurance granted on May5, 1974,afterthe Union hadfinally been certified at Char-lotte on January16, 1974. All the otherbenefitsthe Char-lotte employees had been deprived of were granted by Re-spondent in the usual,normal,established course ofbusiness of Respondentpriorto thatcertification andhence could not have affected Respondent's "bargainingposition."The above is true even as to the annual wage increase,though that increase would not have appearedin the Char-lottepaychecks until sometime in February.The factsshow that this annual wage increase procedure had existedthroughout the corporation since at least 1966, and hasresulted in annual wage increases every year thereafter.However,the facts also prove that it was in December 1973when Hogue ordered Moore to cancel his already sched-uled area wage survey at Charlotte,and thus disrupted theusual and ordinary corporate procedures,whichby 1974 atleast constituted a condition of employment and, of course,was a condition precedent to the actual wage increase re-ceived at Charlotte,which occurred usually sometime inJanuary orFebruary. Thus,itwas in December 1973, andprior to the certification,that Respondent deliberately andunilaterally eliminated a condition of employment affect- FLORIDA STEEL CORPORATION265ing the wages of the Charlotte unit employees,and thusinterrupted its normal established procedures leading tothe annual wage increaseat Charlotte. Admittedly the De-cember change was made unilaterally by Respondent be-cause of the filing of the union petition.Nor would providing a "make whole" remedy for cor-recting a discrimination against the Charlotte employeesconstitute the writing of a portion of a collective-bargain-ing agreement.The same thing is true regarding Respondent's actions inregard to its long-established merit pay plan at Charlottewhich also had become a condition of employment sincethe plan's establishment in 1966.Originally in 1973 atCharlotte thismeritplan was interrupted by the wageguidelines established by the cost of living council,but thatinterruption was removed on August13, 1973.Regardlessof that,however,Respondent thereafter unilaterally with-held merit pay raises from some17 Charlotte employees(Respondent's estimate)who had qualified therefor underRespondent's plan, again because of Respondent's admit-ted policy of withholding benefits after the filing of an RCpetition.In regard to this merit pay plan,Respondent alsoclaimed that it had been phased out or abandoned in all ofRespondent's plants, but had to admit that the plan hadnever been phased out in the Charlotte plant, and at thetime of the hearing still provided a one-step wage increasefor eligible employees.Thus these 17 unit employees lost aone-stepwage increase which Respondent unilaterallywithheld after they had qualified under the plan based onRespondent's policy after the filing of a petition.The facts show that both the annual wage increase andthe merit pay plan had been in existence and operating atall of Respondent's plants as well as Charlotte,since 1966.Every yearthereafter Respondenthad had Moore makean annual area wage survey in the geographical areas ofeach plant,which was thereafter followed by a wage in-crease at each location within a few weeks of the comple-tion of the survey in the particular geographical area. Nat-urally the amount of the increase and the exact datethereof varied from plant to plant.But the procedures andresultant increase were long established and expected. Ithad become by 1974, at least, an established condition ofemployment at each plant as an integral part ofRespondent's compensation policy. In 1974 at CharlotteRespondent unilaterally changed that condition of employ-ment as far as the Charlotte unit employees were con-cerned, because of the aforementioned company policy.The same thing holds true regarding the merit pay increas-es. They also had become a condition of employment, andwere also unilaterally canceled by Respondent as regardsthe Charlotte unit employees, for the same reason.Respondent'sgrants of fringe benefits,on the otherhand, had always been made applicable by Respondent atthe same time to all employees corporatewide.Moore hadfound that,unlike the area wage rates,fringe benefits werethe same throughout the geographical areas of theRespondent'splants.This condition of employment Re-spondent also changed due to the company policy regard-ing the filing of RC petitions, so that the employees atCharlotte and the Indiantown employees while the petitionwas pending there were excepted from the fringe benefitsgranted corporatewide by Respondent.Thus at thetimeRespondent unilaterally ended thesecustomary longstanding procedures at Charlotte, it was ineffect breaking with tradition at a time whenitwas, underthe conditions existing there, under no obligation to bar-gain with the Union, and hence could not have been "jeop-ardizing Respondent's bargaining position."Itwould appear that Respondent's acknowledged policyof withholding benefits after the filing of an RC petitionstems fromExhange Parts Company,375 U.S. 405 (1964),where the Supreme Court found the employer to have vio-lated Section 8(a)(1) by conveniently granting its employ-ees a one-timewage increase just prior to the holding of anRC petition. Although that case was a case of grantingbenefits for antiunion purposes, the Supreme Court im-pliedly recognized the present problem of withholding ben-efits for the same purpose when it stated:The danger inherent in well-timed increases in bene-fits is the suggestion of a fist inside the velvet glove.Employees are not likely to miss the inference that thesource of benefits now conferred is also the sourcefrom which future benefits must flow and which maydry up if it is obligated.Exchange Partsrepresents the "velvet glove" whereas theinstant case constitutes the "fist" inside. Thus the case con-stitutesno authority for Respondent's policy. An addition-al distinction between thecasesis the fact that inExchangePartsthe increase was a one-timeshot, whereas the bene-fitswithheld from unit employees here were long-estab-lished, well-recognized annual or corporatewide ones, con-stituting, in fact, conditions of employment regardingcompensation.As Respondent's brief recognized,supra,the presentBoard law on the subject has long been well establishes( bydecisions of both the Board and the Courts. InMcCormickLongmeadow Stone Co., Inc.,158 NLRB 1237, 1238 (1966),the Board held:2.For the additional reasons set forth above, wealso find in agreement with the trial examiner, that theRespondent violated Section 8(a)(3) and (1) of the Actby withholding the benefits which, it had led the em-ployees to believe, would be forthcoming but for theUnion.The Board (at 1242) in the case also approved Trial Exam-inerReel's decision therein that:An employer's legal duty in deciding whether togrant benefits while a representationcase ispending isto determine that question precisely as he would if aunion were not in the picture. If the employer wouldhave granted the benefits because of economic cir-cumstances unrelated to union organization, the grantof those benefits will not violate the Act. On the otherhand, if the employer's course is altered by virtue ofthe union's presence, then the employer has violatedthe Act, and this is true whether he confers benefitsbecause of the union or withholds them because of theunion.4 To the same effect see also-GatesRubber Company,182NLRB 95Continued 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDI also have to agree with the reasoning of the Fifth Cir-cuit Court of Appeals inN.L.R.B. v. Dothan Eagle, Inc.,434 F.2d 93, 98, 99 (1970) where the court said:At first glance it might appear that the employer iscaught between the proverbial "devil and the deepblue sea." It is an unfair labor practice to grant a wageincreaseduring the campaign and bargaining periods,but at thesame timeitmay be an unfair labor practiceto refuse to grant an increase during the same period.Indeed, the employer in this case has made just thissort of an argument, claiming that it could not grantthe pressroom employees their normal progressionraises sinceto do so would have been an unfair laborpractice.We find little merit in such arguments. Thecases makeitcrystal clear that the vice involved inboth the unlawful increase situation and the unlawfulrefusal to increase situation is that the employer haschangedtheexistingconditions of employment. It isthischangewhich is prohibited and which forms thebasis of the unfair labor practice charge.This policy was widely known and had been in effectfor a considerable period of time. It had thus becomepart of the established scheme of compensation andcould not be deviated from for purposes of influencingthe vote during the union election. Nor could this poli-cy be changed without union consultation during thecollective-bargaining period. In other words, the peri-odic increases were'such an integral part of the struc-ture of compensation that the refusal to continue theseincreases was in effect a denial of benefits which theemployees had every reason to expect.'Here, of course, Respondent's determination to withholdthe annual wage increase and corporatewide fringe benefitsfrom unit employees only was admittedly due to the pres-ence of the Union and its having filed an RC petition.Hence this deliberate withholding of customarily grantedbenefits from unit employees because of the presence ofthe Union violated Section 8(a)(1) of the Act.Respondent cites the case ofJ.J.Newberry Co., Inc., v.N.L.R.B.,442 F.2d 897 (C.A. 2, 1971). The circuit therereversed a Board decision citedsupra,which had followedthe established general rule noted above. However a read-ing of this circuit court decision discloses that the circuitreversed the Board in this case upon the very narrowground that the Board had failed there to make a finding of"discriminatory intent" on the part of the employer.In the event that it should be held that the Respondent'sdiscriminatory intent here is not almosta per sefinding byreason of the Respondent's singling out of the unit employ-ees at Charlotte, and subsequently excluding the Indian-town unit employees after the filing of an R petition there,(1970);MayDepartmentStoresCompanyd/b/a Famous-BarrCo, 174NLRB770 (1969);SafewayStores, Inc.,186 NLRB930 (1970);J.J New-berry,183 NLRB 102 (1970);N L R.B. v.Dothan Eagle,Inc., 434 F.2d 93(C.A. 5, 1970).5While not boundby thecircuit's decision,as the Board has frequentlyemphasized,I agree fully with the court's reasoning and findit applicable tothe instant case.as the only employees from which such customary and an-nual benefits were to be withheld, Respondent has still sup-plied further convincing evidence of its discriminatory in-tent.First, it refused the Union's request at Charlotte thatRespondent grant these customary benefits to the Char-lotte unit employees even after assurances by the Unionthat it would file no unfair labor practices if such grantswere made by Respondent to the unit employees. Yet afterthe Union lost the first election at Indiantown, it was theRespondent who requested permission from the Union togrant those benefits retroactively to the Indiantown em-ployees. The Union agreed. The result was that the Indian-town employees were promptly made whole by the Re-spondent by giving them the benefits theretofore withheldretroactive to the date the grants had been announced.There is only one explanation for Respondent's disparateattitude in these twocases:The Union had won the elec-tion at Charlotte but had lost the election at Indiantown.Quite obviously, therefore, the Respondent believed thatthe Indiantown employees should be rewarded for havingdefeated the Union whereas the Charlotte employeesshould be punished for voting for the Union.If such proof is still not conclusive of Respondent's dis-criminatory intent, the pamphlets distributed by Respon-dent at Indiantown prior to the election theremust neces-sarily remove any doubt of the discriminatory intent. Priorto the election at Indiantown, Respondent circularized theIndiantown voters with a leaflet headed "Will History Re-peat Itself?" That heading was followed with a bargaininghistory at Charlotte from May 21, 1973, to May 9, 1974,when, according to the leaflet, "Union makes proposal oncontract languageplus55cents an hour to try to make up toitsCharlotte members since they haven't had a raise sinceFebruary 73 or benefit improvements since May of73. " (Em-phasis supplied.) Respondent thereupon advised the voters"Don't get caught in a trap like this!!" and advocated a"No Vote." Another Respondent campaign propagandaleaflet distributed to the Indiantown employees ends up anaccount of the bargaining history at Charlotte with a pur-ported newspaper headline saying, "Union Asks CompanytoGive Wages and Benefits to Charlotte that IndiantownHas Already Received" and then, before advising a "VoteNo," adds, "Will This Be Your Future?? Don't Go Downthe Charlotte Road" with a picture of a highway sign inbetween the two sentences proclaiming a "roadblock."Thus by its own actions Respondent has conclusivelyproved its antiunion motivation in its withholding of bene-fits from the Charlotte unit employees. Nothing could beclearer.Finally, since the hearing in the instant case closed, theBoard itself (Members Fanning, Kennedy, and Penello)has applied the sockdolager to the instantcase. It agreedwith the decision of Administrative Law Judge Seff in aprior Florida Steel case involving the same events in thesame plant of the same company.6 In that case the Boardfound Respondent violated Section 8(a)(1) by threateningitsCharlotte employees "to take away all benefits if ouremployees select the Union as their representative" and6214 NLRB No. 59 (1974) FLORIDA STEEL CORPORATION267required a notice to be posted by Respondent stating thatRespondent would not thus threaten its employees. Theonly difference between Administrative Law Judge Seff'scase and the instant one is that in his case only thethreatsto withholdbenefits were litigated whereas heretheeffectua-tion of those threatsis the issue. Obviously, if the threat towithhold benefits violated Section 8(a)(1) of the Act, thenthe effectuation of those threats to the unitemployees onlymust also violated Section 8(a)(1).Also being bound by Board decisions,Ialso must findthat the admitted statements of supervisors of Respondentthat the unit employees would receive no benefits becauseof the Union,as stipulated in the instant case also,violatesSection 8(a)(1) of the Act.I so find.A study of the Board decisions in the 3-4 years last pastmakes it perfectly clear that the old, established principlesand rules of labor law firmly entrenched in Board andcourt precedent of longstanding are at the present point intime subject to change without notice. This same studydiscloses that today the decision as to whether a case isfound or dismissed all too often depends more on the com-position of the Board panel making that decision thanupon the facts of the law of the case itself.Thiscompletelack ofdecisionaluniformityiswell recognizableand rec-ognized. This phenomenon not only jeopardizes the de-sired end of a stable national laborpolicy but also the veryeffectiveness of the agency itself.Uniformitymust beachieved if only so that the private practitioner may cor-rectly advisethe client asto what the law actually is andthereby bring stability back to labor relations. This wouldalso tend to reduce the Board's well-advertised"burgeon-ing case load" by eliminating the many cases being triedtoday on the gamble that a favorable panel will decide theparticular case.Thus the veryrecent caseofBancroftWhitney Co., Inc.,214 NLRB No. 12 (1974),is of interest here as an indica-tion that the rules of law applied in the instant Decision arenot yet subject to change. In the cited case AdministrativeLaw Judge Stanley Gilbert found that "Respondent violat-ed Section 8(a)(5) and (1) by its action in withholding the1973 wage dividend from the bargaining unit employees"but had not violated Section 8(a)(3) thereby due to a totallack of "discriminatoryintent" onthe part of the employer.The majority on the panel (Members Kennedy and Penel-lo) agreed that there was no discriminatory intent in with-holding the dividend and on that basis only sustained thedismissal of the 8(a)(3) allegations.The majority then dis-missed the 8(a)(5) findings of the Administrative LawJudge as follows: "This discontinuance of the bonus pay-ment to the unit employees without bargaining would be aviolation of Section 8(a)(5) unless,in the circumstances de-scribed above, the Union is deemed to have waived itsright to require such bargaining. Contrary to the Adminis-trative Law Judge,we find such waiver."In his dissentMember Jenkins,indicatingthat the majority had changedthe old rules regarding waiver, also disagreed with the find-ing that there was no "discriminatory intent"and thuswould have found the 8(a)(3) violation. Thus, theoreticallyat least,all three members of this panel appear to agreewith the law followed here. This is especially so as therecan be no question here as to the Respondent's "discrimi-natory intent" and there is still no "zipper clause" waiverinvolved.Consequently, I find that Respondent by threatening towithhold all benefits from the unit employees in Charlotte"because of the Union" violated Section 8(a)(1) of the Act,and further that by actually withholding the numerousbenefits mentioned above from the Charlotte unit employ-ees with a discriminatory intent caused by the presence ofthe Union also violated Section 8(a)(3) of the Act.IV. THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in section III,above, and occurring in connection with the Respondent'soperations described in section I, above, have a close, inti-mate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionsdesigned to effectuate the policies of the Act.It has been found that Respondent illegally discriminat-ed against the employees in the appropriate unit at Char-lotte by refusing to give them the customary and estab-lished annual wage increase in 1974, excepting them fromthe fringe benefits granted all other employees of Respon-dent corporatewide afterMay 21, 1973, and deprivingsome 17 employees who had qualified under Respondent'sestablished plan of merit pay increases. In order to remedythese unfairlabor practices I will order thatRespondentmake whole all of the Charlotte employees so deprived ret-roactive to the date the benefits were actually granted, orshould have been granted, to the affected Charlotte em-ployees with interest thereon at 6 percent per annum.The above remedy is satisfactory as far as the fringebenefits and the merit pay plan increases are concerned asall of the facts necessary to such a determination are pres-ently known and available.However, that remedy as it applies to the annual wageincreasein 1974 for the Charlotte unit employeesis some-what more complicated. This complication results from thefact that Respondent canceled its usual procedures leadingto that increase in December 1973 so that the usual areawage survey upon which the increase was to be determinedwas never made. In fact Respondent subsequently refuseda request by the Union, after bargaining had commenced,to make that customary survey. Hence the facts necessaryfor an exact determination of the amount of the increasewhich would have been made by Respondent are unavail-able in the usual form as well as the exact date on whichthe increase would have become effective, due exclusivelyto Respondent's own actions. Further Respondent has en-joyed the use of the money of which it deprived the em-ployees for the whole period since December 1973, whenRespondent canceled the wage increase procedure forCharlotte. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances Respondent contends thatthe Board cannot grant a remedy as the matter is now the"subjectmatter of negotiations" and further that, if itshould provide a remedy, it would be illegal under the doc-trine ofH.K. Porter, supra.No so, for this is a proposal toremedy an unfair labor practice already committed, andnot a term of a collective-bargaining agreement still in theprocess of negotiations.General Counsel's brief suggests that the amount andthe date of the 1974 increase be left to negotiations be-tween the Union and the Respondent or, if no agreementcan be reached in those negotiations, left to a Board com-pliance proceeding. It would seem, judging from thelengthy period of time the Charlotte negotiations have al-ready taken without discernible results to date, that thisproposed procedure might never achieve any results. Inaddition such a delay would tend only to continue the peri-od of Respondent's effective discrimination against the af-fected employees and with apparent Board approval there-of.Nor today could Respondent obtain money for its ownuse at such a low rate of interest. Thus this type of remedywould permit Respondent to profit by its own wrongdoingwith apparent Board consent. So this suggestion hardlymakes sense as a remedy even though acknowledging thatthe facts upon which such a remedy should be based aresomewhat imprecise.But on the other hand Respondent's own actions and thechart of the annual wage increases of Respondent's plants(G.C. Exh. 34) since 1966 provide rather accurate factsupon which a definitive remedy may be fashioned now.Respondent's chart proves that the annual wage increasegiven the employees at Respondent's various plants aver-aged in 1974 about 40 cents per hour and were granted byRespondent at approximately the same time as in 1973. Infact, before canceled, the area wage survey at Charlottehad been scheduled for January 1974. Also, with theUnion's consent, Respondent changed its "company poli-cy" after having won the election in Indiantown, a mill likethe one at Charlotte, and granted the Indiantown employ-ees a40-cent-per-hour increase retroactive apparently,strangely enough, to December 2, 1973, whereas the previ-ous 1973 increase had been granted in April of that year.Accordingly, in order not to further penalize the employ-ees to whom this money is now due and owing, due toRespondent's discrimination against them and acknow-ledging that the determination may not be as "accurate" asthe wage survey procedure might have been, even with themany variables from that survey which the previous in-creases here were shown to have included, I am going toorderRespondent to pay each of its employees whoworked in the appropriate unit in Charlotte a sum of mon-ey equal to 40 cents per hour for each hour worked by himfrom on and after February 1, 1974, together with interestthereon at 6 percent per annum.?Because of the type and extent of the unfair labor prac-tices engaged in by Respondent, I sense an opposition byRespondent to the policies of the Act in general and I7 If perchance this 40 cents per hour can be proved to be slightly inaccu-rate,I feel confident that this matter will be worked out during the negotia-tions between Respondent and the Uniondeem it necessary to order Respondent to cease and desistfrom in any manner interfering with the rights guaranteedits employees in Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record herein I make the following:CONCLUSIONS OF LAW1.By threatening to withhold all benefits fromRespondent's employees in the appropriate unit at itsCharlotte plant and by actually withholding all such bene-fits from these employees on and after May 21, 1973, whenthe Union filed a petition for certification in that unit, Re-spondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(1) and (3) of the Act.2.By interfering with, restraining, and coercing its em-ployees in the rights guaranteed them in Section 7 of theAct,Respondent has interfered with, restrained, andcoerced its employees in violation of Section 8(a)(1) of theAct.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'Respondent Florida Steel Corporation, Tampa, Floridaand Charlotte, North Carolina, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Threatening to withhold all benefits from theRespondent's employees in the appropriate unit at Char-lotte and actually withholding all such benefits from theseemployees on and after May 21,1973,because of theUnion or because the Union filed a petition for certifica-tion in such unit.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Grant to all employees in the appropriate unit atCharlotte all the fringe benefits granted to the employeesof Respondent corporatewide except for those at Charlotteretroactive to the time that such grants were made.(b)Make whole all those employees in the appropriateunit at Charlotte who had qualified for merit pay increaseson and after January 14, 1973, by paying each of them asum of money equal to that which he would have earned atthe new rate each would have been paid if Respondent hadnot withheld his merit increase with interest thereon at therate of 6 percent per annum.6 In the eventno exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48 ofthe Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemedwaived for all purposes. FLORIDA STEEL CORPORATION269(c)Make whole all the employees in the appropriateunit at Charlotte by paying each of them a sum of moneyequal to that which he would have earned on and afterFebruary 1, 1974, at an increase of 40 cents per hour forthe hours each worked thereafter with interest thereon atthe rate of 6 percent per annum in accordance with therecommendation set forth in the section of this Decisionentitled "The Remedy."(d) Preserve and, upon request, make available to theBoard and its agents,for examinationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports,and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.(e)Post at itsCharlotte, North Carolina, plant copies ofthe attached notice marked "Appendix." 9 Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 11, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.9In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelations Board" shall read"PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "